Citation Nr: 1008021	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  05-01 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness.  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
memory loss, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, characterized as depression.

4.  Entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to 
September 1993.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2007, the Veteran testified during a hearing at the 
RO before the undersigned.  A transcript of the hearing is of 
record.

In March 2008, the Board remanded the Veteran's case to the 
RO for further development.

The issue of entitlement to service connection for a stomach 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1998 rating decision, the RO denied the 
Veteran's claims for entitlement to service connection for 
fatigue and memory loss, including as due to an undiagnosed 
illness, on the basis that clinical findings of the claimed 
disorders were not shown in service or to a compensable 
degree after discharge.  The Veteran was advised in writing 
of the RO's determination.  He did not appeal that decision 
and it became final.

2.  The evidence received since the RO's August 1998 rating 
decision does not bear directly and substantially upon the 
specific matters under consideration regarding service 
connection for memory loss and chronic fatigue syndrome, and 
is not so significant as to warrant readjudication of the 
merits of the claims on appeal.

3.  The objective and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
acquired psychiatric disorder is related to the Veteran's 
active duty.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision that denied service 
connection for memory loss is final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for memory loss, including 
as due to an undiagnosed illness.  38 U.S.C.A. §§ 5103(a), 
5103A, 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.156, 3.159 (2009).

2.  The August 1998 rating decision that denied service 
connection for fatigue is final, and new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for chronic fatigue 
syndrome, including as due to an undiagnosed illness.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105; 38 C.F.R. §§ 3.156, 
3.159.

3.  A chronic low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA 
must both notify a claimant of the evidence and information 
that is necessary to reopen the claim and of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, notice letters provided to the Veteran in April 
2008 and June 2009 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Regarding his service connection claim, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
in March 2003 that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO obtained VA outpatient treatment records and 
service treatment records, and the Veteran submitted private 
treatment records.  Moreover, he was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned in July 2007.

Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in September 1997, June 2003, and 
September 2009.  The Board finds that these examinations were 
adequate for evaluation purposes.  Specifically, the VA 
examiners reviewed the claims file, interviewed the Veteran 
and conducted a physical examination.  

Moreover, there is no indication that the VA examiners were 
not fully aware of the Veteran's past medical history or that 
they misstated any relevant fact.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
Veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In the August 1998 rating decision, the RO denied the service 
connection for memory loss and fatigue, including as due to 
an undiagnosed illness, on the basis that the disorders were 
not shown in service or to a compensable degree after 
discharge.  He did not appeal the RO's decision and it became 
final one year later.  

The evidence of record at the time of the RO's August 1998 
rating decision included the Veteran's service treatment 
records and three VA examination reports from September 1997. 

The August 1998 RO rating decision was final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. at 145.  In making this determination, the Board 
must look at all of the evidence submitted since the time the 
claims were finally disallowed on any basis, not only since 
the time the claims were last disallowed on the merits.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, 
this means that the Board must look at all the evidence 
submitted since the August 1998 decision, which was the last 
final adjudication that disallowed the appellant's claims.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, in Hodge v. West, the Federal 
Circuit stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 1998).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

In July 2002, the RO received the Veteran's request to reopen 
his claim for service connection for memory loss and, in 
April 2003, the RO received his request to reopen his claim 
for service connection for chronic fatigue syndrome.  

Evidence added to the record since the RO's August 1998 
rating decision includes service treatment records, VA 
outpatient treatment records, dated from October 2003 to 
September 2009, VA examination reports dated in May and June 
2003, September 2006, and September 2009, and the Veteran's 
written statements and oral testimony in support of his 
claims.

Regarding his claim for chronic fatigue syndrome, the new 
medical evidence indicates that the Veteran was evaluated for 
fatigue symptoms in July 2002, but that evaluation related 
the fatigue to his hypothyroidism, rather than to active 
duty.  During a June 2003 VA examination, the Veteran denied 
experiencing chronic fatigue syndrome and indicated that his 
symptoms of fatigue abated since he began taking thyroid 
medication.  Moreover, the VA examiner did not mention a 
relationship between his fatigue symptoms and active duty 
service and specifically concluded that the Veteran did not 
have chronic fatigue syndrome and that the diagnosis made 
after his fatigue started in 1992 was incorrect.  Thus, while 
this submitted evidence is new, in that it was not previously 
reviewed by the RO, it is nonetheless not material as it does 
not address an unestablished fact necessary to support his 
claim.

Next, the evidence added to the record since the August 1998 
rating decision also does not indicate symptoms of memory 
loss while on active duty or to a compensable degree after 
discharge.  In fact, to the contrary, the September 2009 VA 
examiner found that the Veteran's remote and recent memory 
was normal.  Therefore, as no new evidence has been 
submitted, it does not support an unestablished fact 
necessary to support his claim.

During his July 2007 Board hearing, and in written 
statements, the Veteran would maintain that he has had 
feelings of fatigue since active duty service and that he has 
periods of memory loss that he attributes to his active 
service.  

Even if the statements disclosed new information, such 
assertions would not be sufficient to reopen the claims, as a 
lay person is not competent to offer an opinion that requires 
medical expertise.  Moray v. Brown, 5 Vet. App. at 214 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).

In sum, such evidence is new in the sense that it has not 
previously been before the VA.  However, it is essentially 
cumulative in nature in that it continues to show no more 
than the Veteran's complaints of memory loss and fatigue.  It 
does not correct the deficits in the evidence at the time of 
the RO's decision in August 1998, nor does it otherwise raise 
a reasonable possibility of substantiating the claims. 
Indeed, the record remains negative for any competent medical 
evidence of memory loss or fatigue incurred in service, or to 
a compensable degree after discharge, as due to an 
undiagnosed illness.

Consequently, the Board finds that the evidence received 
since the August 1998 RO decision that denied service 
connection for fatigue and memory loss, including as due to 
an undiagnosed illness, is cumulative of the evidence 
previously considered by the RO and does not raise a 
reasonable possibility of substantiating the claims to 
warrant reconsideration of the merits of the claims on 
appeal.  As the evidence received since the August 1998 RO 
decision that denied entitlement to service connection for 
fatigue and memory loss, including as due to an undiagnosed 
illness, is not new and material, it follows that the claims 
for service connection for chronic fatigue syndrome and 
memory loss, including as due to an undiagnosed illness, may 
not be reopened.

Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service treatment records reflect no complaints or diagnosis 
of, or treatment for, a psychiatric disorder.  Moreover, a 
psychiatric disorder was not observed when the Veteran was 
examined in May 1993, shortly before his separation from 
active service.  
	
	Post service, the competent medical evidence does not reflect 
symptoms related to an acquired psychiatric disorder for many 
years after service discharge. Specifically, the first 
recorded complaints of such a disorder were not noted until 
the Veteran filed his claim in July 2002, nearly nine years 
after his discharge from active service.  More significantly, 
the first record of clinical treatment for a psychiatric 
disorder, diagnosed as dysthymia, was not until February 
2006, nearly 13 years after the Veteran's discharge.  
Therefore, the competent evidence does not reflect continuity 
of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to a psychiatric disorder for many 
years, the evidence includes the Veteran's statements and 
sworn testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. at 57. 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  
Specifically, he has indicated that, after his experiences in 
the Southwest Asia, that he had nightmares and depression.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is not credible.  
	
	Specifically, the Board emphasizes the multi-year gap between 
discharge from active duty service (1993) and initial 
reported symptoms related to an acquired psychiatric disorder 
in approximately 2002 (nearly a 9-year gap), and between 
discharge and the first clinical evidence of a diagnosed 
psychiatric disorder in approximately 2006 (nearly a 13 year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).
	
	The Board has weighed the Veteran's statements as to 
continuity of symptomatology and finds his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent medical evidence of record 
preponderates against a finding that the Veteran's acquired 
psychiatric disorder was incurred during active duty, despite 
his contentions to the contrary.    
	
	To that end, the Board places significant probative value on 
the findings of a September 2009 VA examination.  At that 
time, the Veteran reported that he had been in counseling for 
his depression and commented that he had "problems at home" 
and at his employment.  Upon clinical examination, the 
examiner diagnosed the Veteran with depressive disorder, not 
otherwise specified (NOS).  In the VA examiner's opinion, it 
was less likely as not that the Veteran's depressive disorder 
NOS was caused by or the result of military service.  The 
examiner said that his diagnostic opinion was based on his 
review of the claims file and that the Veteran attributed his 
depression to marital conflict and work-related stress.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Moreover, 
although VA treatment records from February and June 2006 
also diagnosed dysthymia, there was no noted relationship to 
active duty.  In fact, the evaluating psychologist in 
February 2006 posited that the disorder was related to the 
Veteran's hypothyroidism rather than military service.  

The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, psychiatric 
disorders are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorder which caused and contributed to his currently 
acquired psychiatric disorder.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for an acquired psychiatric 
disorder characterized as depression.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. at 49.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
chronic fatigue syndrome, including as due to an undiagnosed 
illness, is denied. 

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
memory loss, including as due to an undiagnosed illness, is 
denied

Service connection for an acquired psychiatric disorder, 
characterized as depression, is denied.


REMAND

	With regard to the Veteran's claim for a stomach disorder, 
the Board concludes that further development is required.  
According to the September 2009 VA examination report, the 
examiner reviewed the claims file, conducted a physical 
examination of the Veteran, and diagnosed chronic dyspepsia.  
But, the VA examiner said that she could not provide an 
opinion as to whether the Veteran's stomach disorder was 
attributable to active duty without resorting to speculation.  
She explained that there was only one episode of a stomach 
disorder while in service that was not accompanied by a 
diagnosis.  She also noted that no objective abnormality was 
identified via testing until 2002.  However, the Board 
believes that further clarification from the September 2009 
VA examiner is warranted.
	
	Notably, an August 2005 VA gastroenterology consultation 
record reflects that results of 2002 upper gastrointestinal 
endoscopy observed erythematous gastropathy, with similar 
findings reported in April 2005 testing.  However, the 
Veteran complained of stomach symptoms since shortly after he 
left active duty.  Specifically, in August 1994, he 
complained of stomach pain for the past two years.  He 
continued to complain of a history of stomach pains in June 
and December 1996, and again mentioned his symptoms during 
his September 1997 VA examination when diagnoses included 
gastritis, no disease found.  
	
	While the Veteran is not competent, as a lay person, to 
diagnose the etiology of his stomach symptoms, he is 
competent to identify the symptoms he experiences.  Moreover, 
these complaints can be competent evidence of a disorder if 
these symptoms lead to a subsequent diagnosis of a chronic 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2006)

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA 
physician who examined the Veteran in 
September 2009 and provided the 
examination report regarding his stomach 
disorder.  If that examiner is 
unavailable, the claims file should be 
forwarded to another VA physician-examiner 
for this opinion.  A new VA examination is 
not necessary unless the examiner deems it 
so warranted.

The examiner is asked to review the 
record, and specifically address whether 
the Veteran's complaints of a stomach 
disorder noted in VA medical records dated 
from 1994 to 1996 (notably in August 1994, 
June and December 1996, and during the 
September 1997 VA examination) are 
consistent with his complaints in active 
duty and his December 2002 diagnosis of 
erythematous gastropathy (as reported in 
the August 2005 VA gastroenterology 
consult record).  If such symptoms are 
unrelated, the examiner is asked to 
differentiate his symptoms from his 
diagnosed disorder.

A rationale should be provided for all 
opinions rendered. 

2.  After completion of the foregoing, the 
RO/AMC should readjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


